           Case:15-03966-MCF13 Doc#:37 Filed:07/19/20 Entered:07/20/20 00:42:35                                             Desc:
                             Imaged Certificate of Notice Page 1 of 3
                                               United States Bankruptcy Court
                                                  District of Puerto Rico
In re:                                                                                                     Case No. 15-03966-MCF
ALEX ARMANDI LIZARDI                                                                                       Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0104-3                  User: fronteram                    Page 1 of 1                          Date Rcvd: Jul 17, 2020
                                      Form ID: 3180WPR                   Total Noticed: 15


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 19, 2020.
db             +ALEX ARMANDI LIZARDI,    URB VILLA DEL CARMEN,    M 43 CALLE PONCE,   CAGUAS, PR 00725-6121
4119173         AEELA,   PO Box 364508,    San Juan, PR 00936-4508
4119174        +Anderson Financial Services Of PR,    DBA Borinquen Title Loans,
                 Urb Caguas Norte U-16 Calle Nebraska,    Caguas, PR 00725-2246
4119175        +Banco Popular De Puerto Rico,    PO Box 363228,    San Juan, PR 00936-3228
4119177        +Claro,   PO Box 360998,    San Juan, PR 00936-0998
4134909         EASTERN AMERICA INSURANCE,    P O BOX 9023862,    SAN JUAN, PR 00902-3862
4119179        +First Bank - Consumer Loan,    PO Box 19327,    San Juan, PR 00910-1327
4119180         Leonard & Associates PSC,    Civil Num: EACI201501733,    PO Box 366220,
                 San Juan, PR 00936-6220
4146666        +Midland Credit Management, Inc as agent for,     Midland Funding LLC,    PO Box 2011,
                 Warren, MI 48090-2011
4119181         Money Express,   PO Box 11890,    San Juan, PR 00922-1890
4119183         Sistema De Retiro,    PO Box 42003,   San Juan, PR 00940-2203
4119185        +Wal-Mart PR Inc,   PMB 725 PO Box 4960,    Caguas, PR 00726-4960

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
4119178         EDI: BANKAMER.COM Jul 17 2020 23:08:00     Fia Csna,   PO Box 982235,    El Paso, TX 79998
4119182        +EDI: SEARS.COM Jul 17 2020 23:08:00     Sears/Cbna,   PO Box 6282,    Sioux Falls, SD 57117-6282
4119184        +EDI: RMSC.COM Jul 17 2020 23:08:00     Syncb/Home Dsgn CE/APP,   PO Box 965036,
                 Orlando, FL 32896-5036
                                                                                             TOTAL: 3

              ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr*                AEELA,   PO BOX 364508,   SAN JUAN, PR 00936-4508
4119176*           Banco Popular De Puerto Rico,   PO Box 363228,   San Juan, PR                    00936-3228
                                                                                                                    TOTALS: 0, * 2, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 19, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 17, 2020 at the address(es) listed below:
              JOSE RAMON CARRION MORALES   newecfmail@ch13-pr.com
              JOSE RAMON CARRION MORALES (LL)   on behalf of Trustee JOSE RAMON CARRION MORALES
               newecfmail@ch13-pr.com
              MONSITA LECAROZ ARRIBAS    ustpregion21.hr.ecf@usdoj.gov
              ROBERTO FIGUEROA CARRASQUILLO    on behalf of Debtor ALEX ARMANDI LIZARDI rfc@rfigueroalaw.com,
               G9942@notify.cincompass.com
              ROSARIO VIDAL ARBONA    on behalf of Creditor   AEELA rvidal@aeela.com
                                                                                            TOTAL: 5
       Case:15-03966-MCF13 Doc#:37 Filed:07/19/20 Entered:07/20/20 00:42:35                                                    Desc:
                         Imaged Certificate of Notice Page 2 of 3
Information to identify the case:
Debtor 1              ALEX ARMANDI LIZARDI                                            Social Security number or ITIN   xxx−xx−2540

                      First Name   Middle Name   Last Name                            EIN   _ _−_ _ _ _ _ _ _

Debtor 2                                                                              Social Security number or ITIN _ _ _ _
(Spouse, if filing)   First Name   Middle Name   Last Name
                                                                                      EIN   _ _−_ _ _ _ _ _ _

United States Bankruptcy Court District of Puerto Rico

Case number: 15−03966 −MCF 13




Order of Discharge                                                                                                                   12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 1328(a) is granted to:

               ALEX ARMANDI LIZARDI
               aka ALEX A LIZARDI, aka ALEX LIZARDI

                                                                            By the
                                                                            court:

               July 17, 2020




Explanation of Bankruptcy Discharge in a Chapter 13 Case

This order does not close or dismiss the case.                               Most debts are discharged
                                                                             Most debts are covered by the discharge, but not all.
                                                                             Generally, a discharge removes the debtors' personal
Creditors cannot collect discharged debts                                    liability for debts provided for by the chapter 13 plan.
This order means that no one may make any                                    In a case involving community property: Special rules
attempt to collect a discharged debt from the                                protect certain community property owned by the debtor's
debtors personally. For example, creditors cannot                            spouse, even if that spouse did not file a bankruptcy
sue, garnish wages, assert a deficiency, or                                  case.
otherwise try to collect from the debtors personally
on discharged debts. Creditors cannot contact the                            Some debts are not discharged
debtors by mail, phone, or otherwise in any                                  Examples of debts that are not discharged are:
attempt to collect the debt personally. Creditors
who violate this order can be required to pay                                        ♦ debts that are domestic support obligations;
debtors damages and attorney's fees.
However, a creditor with a lien may enforce a                                        ♦ debts for most student loans;
claim against the debtors' property subject to that
lien unless the lien was avoided or eliminated. For
example, a creditor may have the right to foreclose                                  ♦ debts for certain types of taxes specified in 11
a home mortgage or repossess an automobile.                                            U.S.C. §§ 507(a)(8)( C), 523(a)(1)(B), or
                                                                                       523(a)(1)(C) to the extent not paid in full under
This order does not prevent debtors from paying                                        the plan;
any debt voluntarily. 11 U.S.C. § 524(f).


                                                                                            For more information, see page 2




Form 3180W                                                   Chapter 13 Discharge                                        page 1
   Case:15-03966-MCF13 Doc#:37 Filed:07/19/20 Entered:07/20/20 00:42:35                             Desc:
                     Imaged Certificate of Notice Page 3 of 3




    ♦ debts that the bankruptcy court has                         ♦ debts for restitution, or damages,
      decided or will decide are not discharged                     awarded in a civil action against the
      in this bankruptcy case;                                      debtor as a result of malicious or willful
                                                                    injury by the debtor that caused
                                                                    personal injury to an individual or the
    ♦ debts for most fines, penalties, forfeitures,                 death of an individual; and
      or criminal restitution obligations;

                                                                  ♦ debts for death or personal injury
    ♦ some debts which the debtors did not                          caused by operating a vehicle while
      properly list;                                                intoxicated.

    ♦ debts provided for under 11 U.S.C. §                 In addition, this discharge does not stop
      1322(b)(5) and on which the last payment             creditors from collecting from anyone else who
      or other transfer is due after the date on           is also liable on the debt, such as an insurance
      which the final payment under the plan               company or a person who cosigned or
      was due;                                             guaranteed a loan.

    ♦ debts for certain consumer purchases
      made after the bankruptcy case was filed if           This information is only a general
      obtaining the trustee's prior approval of             summary of a chapter 13 discharge; some
      incurring the debt was practicable but was            exceptions exist. Because the law is
      not obtained;                                         complicated, you should consult an
                                                            attorney to determine the exact effect of
                                                            the discharge in this case.




Form 3180W                                 Chapter 13 Discharge                              page 2
